DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

Response to Amendment/Arguments
Claim 1 has been amended.  Claims 2 and 3 have been cancelled.  Claims 1 and 4-8 are pending with claims 6-8 withdrawn.  Claims 1 and 4-5 are under examination.
Applicant's arguments, see p. 5, filed 23 June 2022, with respect to the objection and 112(b) rejection have been fully considered and are persuasive.  The objection and rejection of 8 April 2022 have been withdrawn. 
Applicant's arguments, see p. 8, filed 23 June 2022, with respect to the rejection of claims 1-5 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of US 2012/0144753.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0154607 in view of US 2012/0144753.
Regarding claims 1 and 4,
US '607 discloses a cemented carbide with a composition, in wt-%, from about 3 to about 4 Co, from about 6 to about 8 Ni, from about 1 to about 1.5 Cr, and from about 0.1 to about 0.3 Mo, with balance of WC [0017].  The compositional range of [0017] creates ratios of M1/M4 (i.e., Co/Co+Ni+Cr+Mo), M2/M3 (i.e., Cr+Mo/ Ni+Cr+Mo), and Ni/M4 (i.e., Ni/Co+Ni+Cr+Mo) that substantially overlap with the instantly claimed compositional relationships as shown in the table below (all values in wt%).
Element
A
B
C
D
E
F
G
H
Co
3
3
4
4
3
4
3
4
Ni
6
8
6
8
8
8
6
6
Cr
1
1.5
1
1.5
1
1
1.5
1.5
Mo
0.1
0.3
0.1
0.3
0.1
0.1
0.3
0.3
M1/M4
29.7%
23.4%
36.0%
29.0%
24.8%
30.5%
27.8%
33.9%
M2/M3
15.5%
18.4%
15.5%
18.4%
12.1%
12.1%
23.1%
23.1%
Ni/M4
59.4%
62.5%
54.1%
58.0%
66.1%
61.1%
55.6%
50.8%


Compositions A-H in the table above represent the endpoints of the composition disclosed in [0017] of US '607.  Compositions selected from within the disclosed ranges of [0017] will thus have M1/M4, M2/M3, and Ni/M4 ratios that will vary between 23.4-36%, 12.1-23.1%, and 50.8-66.1%, respectively.  These compositions have a formulation ratio of the binder phase is 10.1-13.8 wt% with the balance (86.2-89.9wt%) WC.
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding the limitation of an area ratio of Cr/Mo-rich particles, US '607 does not disclose the presence of any Cr/Mo-rich particles, thus having substantially 0 area% of said particles.
	US '607 is silent as to the presence of a second hard phase consisting of a carbide selected from the group consisting of TiC, NbC, and TaC.
	However, US '753 teaches that for a cemented carbide including WC and a binder phase based on Co, Ni, and Fe [0029] that when WC is accompanied by a compound of at least one metal selected from elements of groups 4a (i.e., Ti, Zr, Hf) or 5a (V, Nb, Ta)in the periodic table (except WC) and at least one element of carbon and nitrogen contains compound grains including one compound or two or more compounds of carbide, nitride, and carbonitride of the above-described metal and a solid solution thereof (except WC) (e.g., TaC, NbC, TiC) that wear resistance becomes excellent [0026].
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a second hard phase of TaC, NbC, or TiC to the composition of US '607 in order to improve the wear resistance thereof as taught by US '753.
Regarding claim 5,
US '753 teaches that when the grain size of the hard phase, which are mainly constituted of the WC grains (i.e., both WC and added carbides such as TaC, NbC, TiC), have an average diameter of 0.4-4 µm, the hard phase grains provide excellent wear resistance and toughness.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make the average grain size of the second hard phase that includes TaC, NbC, or TiC have an average diameter of 0.4-4 µm in the combination of US 607 and US '753 order to provide excellent wear resistance and toughness as taught by US '753.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/BRIAN D WALCK/Primary Examiner, Art Unit 1738